TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00711-CV



                                       Sam Odom, Appellant

                                                  v.

                                    DP Centex 1, Ltd., Appellee


         FROM THE COUNTY COURT AT LAW NUMBER 1 OF TRAVIS COUNTY
         NO. C-1-CV-14-009185, HONORABLE JOE CARROLL, JUDGE PRESIDING



                              MEMORANDUM OPINION


                 The parties have filed a joint motion to dismiss this appeal with prejudice. See Tex.

R. App. P. 42.1. They represent that they agree that appellants’s claims shall be dismissed with

prejudice. We grant the motion and dismiss the appeal with prejudice. See Tex. R. App. P.

42.1(a)(2)(A).



                                               __________________________________________

                                               Melissa Goodwin, Justice

Before Chief Justice Rose, Justices Goodwin and Field

Dismissed on Joint Motion

Filed: January 15, 2015